

Pak Telecom


Lakhkar Khan
G.M. (Tele-Housing & VoIP)


Pakistan Telecommunications Company Limited
Rizwan Centre, G/Floor, Blue Area, Islamabad
Ph# 92-51 2272021 Fax # 92-52-2201015


No. VoIP/Tech/G-4/Fusion/2005


SUBJECT: TERMINATION OF THE VoIP AGREEMENT


Thank you for your letter dated November 15, 2005 requesting for formal
termination of the VoIP Agreement concluded between PTCL & M/s Fusion Telecom.


The PTCL International Wing has been requested to settle all out standing
Payments/ Accounts with M/s Fusion Telecom & formally close the Agreement.
Termination of the VoIP Agreement will be confirmed as soon as clearance is
received from concerned PTCL wings.


The CDRs issue raised by M/s Fusion Telecom is in process and will shortly be
finalized.


PTCL have enjoyed the business relationship with M/s Fusion Telecom and looks
forward to opportunities to work together again in the future.


GM (Tele-Housing & VoIP)




To


Eric D. RAM
Executive Vice President-International
Fusion Telecommunications International, Inc.
420 Lexington Avenue, Suite 518
New York, NY 10170


Copy to:



1.  
EVP (I/C) PTCL H/Qs Islamabad (for information).

2.  
General Manager (IR), PTCL H/Qs Islamabad.

3.  
Abdul Hameed Khan C.O.O., Saif Telecom Limited.

Fax: 2270372